Citation Nr: 1515662	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-31 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle fracture.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left wrist.

3.  Entitlement to a rating in excess of 10 percent for tension headaches.  

4.  Entitlement to a compensable rating for residuals of a fracture of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1986 to March 1993.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction over the claims file has remained with the RO in Atlanta, Georgia.  

This case was remanded by the Board in April 2014, in order to provide the Veteran with current VA examinations.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in a September 2014 Supplemental Statement of the Case (SSOC).  Therefore, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of a rating in excess of 10 percent for DJD of the left wrist is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's service-connected residuals of a left ankle fracture are manifested by minimal tibiotalar DJD, pain, localized tenderness, intermittent swelling, instability, flare-ups upon prolonged standing, and limitation of motion (dorsiflexion to no less than 15 degrees, with painful motion at 10 degrees, and flexion to no less than 30 degrees, with painful motion at 20 degrees); ankylosis of the left ankle is not demonstrated.  

2.  For the entire rating period on appeal, the Veteran's service connected tension headaches have not been productive of characteristic prostrating attacks very frequently or at least once a month.  

3.  For the entire rating period on appeal, the Veteran's service-connected residuals of a fracture of the right fifth metacarpal have not been manifested by ankylosis and have not interfered with the overall function of the right hand and fingers.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a disability rating of 20 percent (but no higher) for residuals of a left ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  For the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2014).

3.  For the entire rating period on appeal, the criteria for a compensable disability rating for residuals of a fracture of the right fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully-compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1333; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this appeal, while notice was not provided subsequent to the initial denial of the Veteran's claims in an April 1995 Rating Decision, any VCAA notice deficiency was cured by a January 2005 VCAA notice letter.  That letter advised the Veteran of the evidence necessary to substantiate his claims as well as the evidence VA would reasonably seek to obtain, and also informed the Veteran what type of evidence was needed to establish disability ratings and effective dates.  Additionally, the Veteran's claims were readjudicated in a June 2010 Statement of the Case (SOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett, 20 Vet. App. at 376 (the issuance of a fully-compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence includes service treatment records, VA treatment records, and VA examinations conducted in March 2009 and June 2014.  

The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  VA has provided the Veteran with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence which needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  

II. Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The U.S. Court of Veterans Appeals (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where either the Veteran's service-connected tension headaches, residuals of a left ankle fracture, or residuals of a fracture of the right fifth metacarpal resulted in symptoms that would warrant different ratings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet.App. 303, 308-10 (2007).  

III. Analysis

1. Rating in Excess of 10 Percent for Residuals of a Left Ankle Fracture

Historically, a Rating Decision dated April 1995 granted service connection for residuals of a left ankle fracture and assigned a 10 percent rating effective January 18, 1995, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5271.  Hyphenated Diagnostic Codes are used when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy (in this case, limitation of motion of the ankle).  Thus, the left ankle disability is rated by analogy under a Diagnostic Code for a closely-related disability that affects the same anatomical functions and has closely-analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2014).  Because the 10 percent rating has been in effect for more than 20 years, it is a protected rating and under the laws administered by VA cannot be reduced or eliminated, absent a showing of fraud.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (2014).

In March 2009, the Veteran attended a VA contract examination.  At that time, he reported constant left ankle pain, relieved by rest.  He also reported weakness and stiffness and stated he was not receiving any treatment for his left ankle.  Functionally, the Veteran reported difficulty standing for long periods of time.  Examination revealed no deformity or instability.  

Range of motion testing of the left ankle revealed dorsiflexion from 0 to 20 degrees, not limited by pain, and flexion from 0 to 45 degrees, also not limited by pain.  Upon repetitive use there were no limitations due to fatigue, weakness, lack of endurance, or incoordination.  X-ray examination of the left ankle was negative.  

Subsequent to the Board's April 2014 remand, the Veteran was afforded a VA examination in June 2014.  He reported pain with prolonged standing and also when waking, which he treated with Tylenol, in addition to intermittent swelling and instability.  The Veteran noted flare-ups upon prolonged standing with worsening pain and difficulty when walking.  Upon examination, there was no ankylosis.  Left-ankle dorsiflexion was from 0 to 15 degrees, with pain at 10 degrees.  Flexion was from 0 to 30 degrees, with pain at 20 degrees.  Upon repetitive use testing, there was no additional limitation of motion, although movement was restricted and there was pain upon movement.  There was pain upon palpation, and anterior drawer and talar tilt testing were negative.  The Veteran reported no shin splints, joint replacement, surgery, or use of assistive devices.  X-ray examination revealed minimal tibiotalar DJD and a small heel spur.  The examiner determined that the Veteran's left ankle disability did not have a significant impact upon his current job as a fork-lift operator, and that he could not determine or accurately estimate the degree of limitation of motion with flare-ups of pain, fatigue, weakness, or incoordination, without resorting to mere speculation.  

The Veteran has alleged that his left ankle warrants a higher disability evaluation, i.e., in excess of the current 10 percent.  His residuals of left ankle fracture are rated under Diagnostic Code5271 (limitation of motion of the ankle).  Moderate limitation of ankle motion warrants a 10 percent evaluation, while marked limitation of ankle motion warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet.App. 7, 10 (1996).

Traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints:  shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  In other words, the criteria set forth in Diagnostic Code 5003 are only for application when limitation of motion is noncompensable.  38 C.F.R. § 4.71a.  In this case, because the Veteran's limitation of motion is compensable, the criteria for Diagnostic Code 5271 (limited motion of the ankle) are applicable rather than Diagnostic Code 5003.

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that a rating of 20 percent (but no higher) for the Veteran's left ankle disability is warranted.  The 20 percent rating is warranted due to the June 2014 examination findings of flexion to 30 degrees (to 20 degrees with pain) and extension to 15 degrees (10 degrees with pain).  Consideration of this objective evidence of limitation of motion, combined with the Veteran's reports of swelling, pain, and instability, the Board finds that the Veteran's right ankle disability more nearly approximates an increased rating of 20 percent under Diagnostic Code 5271.  

However, entitlement to a higher rating than 20 percent has not been shown at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5271; see also Hart, 21 Vet. App. at 505.  As the Veteran's left ankle disorder is presently rated the maximum 20 percent disabling under Diagnostic Code 5271, a higher disability rating under such code is not available. The only diagnostic code pertaining to the ankle that provides for a rating in excess of 20 percent is Diagnostic Code 5270, the code for ankylosis of the ankle.  However, the evidence of record does not show any ankylosis during the appeal period.  Indeed, VA examination in June 2014 indicated that no ankylosis was present.  Thus, the Veteran is not eligible for a higher rating under Diagnostic Code 5270. 

Given that the pain was described by the Veteran as associated with moving and using his left ankle, the Board has considered the guidance of DeLuca, 8 Vet.App. at 204-07.  However, the analysis in DeLuca does not assist the Veteran, as the 20 percent rating deemed warranted in this case is also the maximum disability evaluation based on any limitation of motion of the ankle.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the ankle and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, and 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board notes that, in addition to the medical evidence discussed above, the Veteran's statements that he is entitled to a higher rating due to the severity of his symptoms have been considered.  The Board points out, however, that lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, as indicated above, a higher rating for the Veteran's left ankle disability requires specific clinical findings as to ankylosis and other impairment that the Veteran is not competent to render.  Likewise, the Veteran is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.  Finally, as indicated, the Veteran has been awarded the maximum schedular rating for his disability under the assigned Diagnostic Code, and the Veteran is not competent to assess ankylosis, which is a clinical finding.  Because the preponderance of the evidence is against a rating in excess of 20 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


2. Rating in Excess of 10 Percent for Tension Headaches

Historically, the April 1995 Rating Decision granted service connection for tension headaches and assigned a 10 percent evaluation effective January 18, 1995, pursuant to Diagnostic Codes 8099-8045.  Hence, the tension headaches were rated by analogy.  38 C.F.R. §§ 4.20, 4.27.  Because this 10 percent rating has been in effect for more than 20 years, it is a protected rating.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.

The Veteran's tension headaches are currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100, as analogous to migraine headaches.  Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month of the last several months, are rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

During VA contract examination in March 2009, the Veteran reported daily headaches, mostly at work or while driving in traffic.  He experienced headaches 1 to 2 times per day, lasting for 15 minutes.  He was able to go to work, but required medication (aspirin).  The symptoms were dizziness lasting a few seconds, at most once per week, lasting for 10 seconds.  The Veteran reported that he did not experience any functional impairment from his headaches.  Neurological examination revealed the cranial nerves to be normal.  The examiner concluded that no change to the diagnosis of tension headaches was warranted.  She indicated that subjective factors were complaints of headache triggered by stress and relieved by aspirin, and objective factors were a diagnosis based upon the character of the headaches, with no objective findings warranting a change in diagnosis.

In December 2009, the Veteran stated he was experiencing tension headaches 3 to 4 times per week.  

Most recently, the Veteran's headaches were evaluated during VA examination in June 2014.  He reported weekly headaches with pain on the top of his head occurring 3 to 4 times per week, with brief episodes of dizziness.  He treated the headaches with aspirin or Tylenol without significant improvement in symptoms.  The pain was described as pulsating, occurring on both sides of the head, and worsening with physical activity.  Additional reported symptoms were sensitivity to light and intermittent dizziness.  The pain lasted less than one day.  The Veteran reported that he did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  No other pertinent physical findings were reported, and the headaches were found to not impact the Veteran's ability to work.  

Review of the evidence for the entire appeal period shows that the Veteran's tension headaches have not been productive of characteristic prostrating attacks very frequently or at least once a month at any time.  Therefore, the criteria for a rating in excess of 10 percent are not met.  38 U.S.C.A.  4.124a, Diagnostic Code 8100.  

While the Veteran is competent to describe certain observed and experienced symptomatology such as pain, see Layno, 6 Vet. App. at 465, when made in support of a claim for a higher rating, such are typically not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159; Jandreau, 492 F.3d at 1376-77.  While the Board has considered the Veteran's contentions, he is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating, and the claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

3. Compensable Rating for Residuals of a Fracture of the Right Fifth Metacarpal

Historically, the April 1995 Rating Decision granted service connection for residuals of a fracture of the distal right fifth metacarpal and assigned a noncompensable rating effective January 18, 1995, pursuant to Diagnostic Code 5299-5227.  Therefore, this disability was rated by analogy (38 C.F.R. §§ 4.20, 4.27) and since the noncompensable percent rating has been in effect for more than 20 years, it is protected.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.

Currently, the residuals of a fracture of the right fifth metacarpal are rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227 (ankylosis of the ring or little finger).  The Veteran seeks a higher rating, contending that he suffers from constant pain in his finger, as well as fatigue, weakness, and decreased limitation of motion.  The Rating Schedule distinguishes between major (dominant) and minor (non-dominant) extremity.  Because medical records show the Veteran to be right-handed, the criteria for the major extremity apply.  See June 2014 VA examination.  

During VA contract examination in March 2009, there was no evidence of ankylosis of the right fifth metacarpal, and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner termed the Veteran's disability to be quiescent, with the objective factors being the Veteran's history and the subjective factors being X-ray findings documenting a fracture.  During VA examination in June 2014, the Veteran noted daily pain, but denied swelling.  He reported that flare-ups did not impact the function of his hand.  He reported painful movement of the right fifth metacarpal, which the examiner termed as functional loss.  X-ray examination revealed an old healed right metacarpal fracture.  Regarding impact upon his ability to work, the Veteran reported that in his job as a forklift operator he noted intermittent pain when trying to turn the wheel.  

Under Diagnostic Code 5227, a maximum zero percent rating is warranted for unfavorable or favorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5227. 

The Board notes that for digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  Id.  (Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1)).  

Since the Veteran is in receipt of the maximum disability rating available under Diagnostic Code 5227, the Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  Under Diagnostic Code 5230, a maximum zero percent rating is assigned for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Thus, the Veteran is also in receipt of the maximum disability rating under Diagnostic Code 5230.  Higher schedular ratings are not available under Diagnostic Codes 5227 or 5230.

Although the Board recognizes that the Veteran currently is in receipt of the maximum zero percent disability rating, the Note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Here, there is no competent evidence suggesting that the Veteran experiences ankylosis in his right little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227. Specifically, at the March 2009 and June 2014 VA examinations, ankylosis of the right little finger was not documented.  Thus, the Board concludes that an increased rating is not warranted via the amputation codes because the nature of the Veteran's service-connected right fifth metacarpal disability, coupled with the absence of ankylosis, leads the Board to conclude that his right little finger disability is not analogous to amputation.  Id.

The Board recognizes the Veteran's lay statements of limitation of motion, pain, and weakness in his right little finger, which he contends have worsened since the June 2014 VA examination and were not adequately addressed at that time.  However, the evidence of record does not show that finger to be ankylosed at any time during the appeal period, which would allow a compensable rating.  Further, limitation of motion does not entitle the Veteran to a higher disability rating.  The Veteran is already in receipt of the maximum schedular disability rating available for limitation of motion of the right little finger under Diagnostic Codes 5227 and 5230.  Instead, as previously mentioned, the Veteran's right little finger must result in an ankylosis equivalent to an amputation to warrant a compensable disability rating.  Thus, even when considering the Veteran's complaints of pain as well as weakness and limitation of motion, the requirements for a compensable disability rating for the right little finger are not met.  Accordingly, the Board finds that the current noncompensable evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his service-connected right little finger deformity.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, because the Veteran is already receiving the maximum schedular rating based on symptomatology that includes limitation of motion under Diagnostic Code 5227, an increased rating under 38 C.F.R. §§ 4.40 and 4.45 is not available.  See Johnston, 10 Vet. App. at 85.  

The Note to Diagnostic Code 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected right little finger.  Here, there is no evidence that the right little finger has interfered with the overall function of the right hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Specifically, during June 2014 VA examination, the Veteran denied flare-ups and the sole instance of functional loss noted was pain upon movement of the right little finger.  Grip strength was normal and there was no ankylosis of the thumb or fingers.  Thus, the Board finds that this evidence does not establish that the Veteran's right fifth metacarpal has interfered with the overall function of his right hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

The Board has also considered whether any separate evaluations might be assigned under other applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one disability is not "duplicative or overlapping with the symptomatology" of the other disability).  Specifically, the Board has considered whether a separate compensable evaluation is warranted based on any neurologic dysfunction of the finger or hand.  As the June 2014 VA examination noted no neurological abnormalities, and the medical evidence is otherwise negative for neurological abnormalities, a separate rating based on neurologic impairment is not warranted.  

While the Veteran is competent to describe certain observed and experienced symptomatology such as pain, see Layno, 6 Vet. App. at 465, when made in support of a claim for a higher rating, such are typically not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159; Jandreau, 492 F.3d at 1376-77.  While the Board has considered the Veteran's contentions, he is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.

Further, as indicated above, a higher rating for the Veteran's right fifth metacarpal disability requires specific clinical findings as to ankylosis and other impairment that the Veteran is not competent to render.  Likewise, he is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.  

In view of the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating, and the claim is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

IV. Extraschedular Consideration

The Board has also evaluated whether the Veteran's service connected residuals of left ankle fracture, tension headaches, and residuals of a fracture of right fifth metatarsal disabilities, should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

1.  Rating in Excess of 20 Percent for Residuals of Left Ankle Fracture

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 20 percent evaluation for his left ankle disorder inadequate.  The Veteran's service-connected left ankle disorder is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's left ankle fracture is manifested by DJD, pain, limitation of motion, swelling, and tenderness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 20 percent evaluation.  Ratings in excess of 20 percent are provided for certain manifestations of the left ankle, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 20 percent evaluation reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration (that is, meeting the first prong of Thun) is not met.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet.App. at 115; see also Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

2. Rating in Excess of 10 Percent for Tension Headaches

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the schedular 10 percent rating under Diagnostic Code 8100.  The schedular criteria for rating the Veteran's tension headaches encompass all symptoms and functional impairment associated with them.  That is, the schedular rating criteria contemplate the frequency and severity of "prostrating attacks," as well as the average occupational impairment caused by headaches, specifically including work impairment and loss of income due to attacks of headaches (i.e., severe economic inadaptability).  

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria, that the Veteran's symptoms and related functional impairment are fully contemplated in the current 10 percent schedular rating.  Therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected tension headaches, no extraschedular referral is warranted in this case.

In the absence of exceptional factors associated with the Veteran's service-connected tension headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.

Additionally, pursuant to Johnson, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's service-connected tension headaches, and referral for consideration of an extraschedular evaluation is not warranted.




3. Compensable Rating for Residuals of a Fracture of the Right Fifth Metacarpal

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the schedular noncompensable rating under Diagnostic Code 5227.  The schedular criteria for rating the Veteran's residuals of a fracture of the right fifth metacarpal encompass all symptoms and functional impairment associated thereto (consisting of pain, weakness, and limitation of motion), as well as the average occupational impairment caused by the right fifth metacarpal disability, to include work impairment and loss of income (i.e., severe economic inadaptability).  

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria, that the Veteran's symptoms and related functional impairment are fully contemplated in the current noncompensable schedular rating.  Therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected right fifth metacarpal disability, no extraschedular referral is warranted in this case.

In the absence of exceptional factors associated with the Veteran's service-connected right fifth metacarpal disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.

Additionally, pursuant to Johnson, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's service-connected right fifth metacarpal disability, and referral for consideration of an extraschedular evaluation is not warranted.


V. TDIU

Finally, the Court has held that entitlement to a temporary disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet.App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In fact, as evidenced by his statements during VA examination in June 2014, the Veteran is currently working.  Consequently, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

A rating of 20 percent, but no higher, for residuals of a left ankle fracture is granted, subject to the rules governing the payment of monetary benefits.  

A rating in excess of 10 percent for tension headaches is denied.  

A compensable rating for residuals of a fracture of the right fifth metacarpal is denied.  


REMAND

Regarding the Veteran's claim for a rating in excess of 10 percent for DJD of the left wrist, in his "Post-Remand Brief" submitted in March 2015, the Veteran's accredited representative states that the Veteran "was seen at VA emergency room in 2014 for wrist problems that presented with additional pain and swelling.  He was prescribed medication for pain."  Said document also states that "The [V]eteran argues that his visit to the VA emergency room in 2014 demonstrates just how severe his wrist disability really is, in that he was prescribed medication for the pain as well, that was not adequately addressed by the VA examiner previously, warranting a rating in excess of 10 percent."

Review of all available evidence of record reveals that the 2014 VA emergency room visit cited by the Veteran's representative is not of record.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  

The cited record is not addressed in either the most recent VA examination in June 2014 nor in the September 2014 SSOC.  Rather, exclusive of the June 2014 VA examination, the most recent VA treatment records are dated in August 2009.  Also, the June 2014 VA examination of the wrist says simply "vbms and cprs records were reviewed."  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA medical records since August 2009.  

2. Schedule the Veteran for a VA examination in order to determine the current severity of the Veteran's service-connected left wrist disability.  

3. After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issue of entitlement to an increased rating for the Veteran's service-connected left wrist disability.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


